Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 12 and 27 are amended 
Claims 4, 7-8, 10-11 and 14-26 are canceled 

Allowable Subject Matter
Claims 1-3, 5-6, 9, 12-13 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts of record, including Sun and Fujdala and Noguchi and Kamauchi, suggest or disclose the claimed process including “preparing the solution comprising the LCO precursors dissolved in the solvent, wherein the solvent comprises methoxyethanol, wherein the LCO precursors comprise lithium ethoxide and cobalt(II) 2-methoxyethoxide, and wherein the preparing of the solution comprises adding 40% molar excess of the lithium ethoxide to 5% weight by volume of the cobalt(II) 2-methoxyethoxide in the methoxyethanol” as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1-3, 5-6, 9, 12-13 and 27-30 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718